UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2289



ROBERT B. CLARKSON,

                                            Plaintiff - Appellant,

          versus


UNITED STATES AIR FORCE, Special Operations
Command,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Solomon Blatt, Jr., Senior District
Judge. (CA-97-1882-8-08BD)


Submitted:   February 16, 1999            Decided:   March 30, 1999


Before NIEMEYER and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert B. Clarkson, Appellant Pro Se.      Frances Cornelia Trapp,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert B. Clarkson appeals the district court’s orders staying

discovery, granting summary judgment to one of two Defendants, and

denying Clarkson’s motion for a new trial. This court may exercise

jurisdiction only over final orders and certain interlocutory and

collateral orders.   See 28 U.S.C. § 1291 (1994); 28 U.S.C. § 1292

(1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 546 (1949).     Because the district court did

not direct entry of final judgment under Fed. R. Civ. P. 54(b) and

the rulings Clarkson would have us review are not otherwise ap-

pealable, we lack jurisdiction to entertain the merits of Clark-

son’s challenge to the district court’s orders.

     Accordingly, we dismiss Clarkson’s appeal as interlocutory.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          DISMISSED




                                 2